OPINION OF THE COURT
PER CURIAM.
The order of this Court entered on July 2, 1973, Justice Manderino dissenting, affirmed the judgments of contempt entered by the Court of Common Pleas of Allegheny County, Criminal Division. 306 A.2d 294. Appellants at Nos. 61 and 62, Dominick Codispoti and Herbert Fred Langnes, respectively, having appealed to the Supreme Court of the United States, said Court on June 26, 1974 reversed the said judgments as to them with costs,' .and remanded the cause to this Court for further proceedings not inconsistent with the opinion of the Supreme Court of the United States. Codispoti v. State of Pennsylvania, 418 U.S. 506, 94 S.Ct. 2687, 41 L.Ed.2d 912. In accordance with the mandate of the Supreme Court of the United States, the order of this Court entered July 2, 1973 is hereby vacated with respect to appellants Codispoti and Langnes at Nos. 61 and 62 respectively, judgments of contempt as to Codispoti and Langnes are reversed, and a new trial, by jury, is awarded as to them.
JONES, J., dissents.